Citation Nr: 1436810	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-47 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, to include as due to the service-connected lumbar spine disability.

2.  Entitlement to service connection for right knee patellofemoral arthritis.  

3.  Entitlement to service connection for left knee patellofemoral arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

On his December 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an April 2014 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The Board notes that the Veteran filed a claim for service connection for a right knee disorder in June 1977.  In a December 1984 rating decision, the RO denied service connection for a right knee disorder (diagnosed as medial meniscus tear).  The Veteran did not appeal the December 1984 rating decision.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  A change in diagnosis or specificity of a claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 
38 C.F.R. §§ 4.13, 4.125.  In this case, the Veteran's current claim for service connection for arthritis of the right knee, rather than a medial meniscus tear of the right knee, represents a new diagnosis and, therefore, new and material evidence is not necessary to consider this claim.  See also Ephraim v. Brown, 82 F.3d 399, 401 (1996) (the Federal Circuit found that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same when it has not been previously considered.").

The issue of service connection for left knee patellafemoral arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed DDD of the cervical spine.

2.  The Veteran's DDD of the cervical spine is not etiologically related to service and is not caused or aggravated by the service-connected lumbar spine disability.

3.  The Veteran has currently diagnosed right knee patellofemoral arthritis.

4.  Symptoms of right knee arthritis have been continuous since service separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for DDD of the cervical spine, to include as due to the service-connected lumbar spine disability, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee patellofemoral arthritis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the claims on appeal. Inasmuch as this Board decision constitutes a full grant of the claim for service connection for right knee arthritis, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist regarding that issue.

As for the claim for service connection for DDD of the cervical spine, to include as due to the service-connected lumbar spine disability, VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the VCAA notice requirements were satisfied by a June 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The June 2008 letter included the type of evidence necessary to establish a disability rating and effective date.  A subsequent October 2010 statement of the case informed the Veteran on the applicable regulations regarding secondary service connection.  

The Board notes that the Veteran is represented by a veterans' service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran, nor his representative, has pled prejudicial error with respect to the content or timing of any VCAA notice. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service connection claim currently on appeal, the evidence of record includes service treatment records, VA and private treatment records, Social Security Administration disability records, and the Veteran's statements.  

VA also provided a VA examination in April 2009 to address the Veteran's right cervical spine disorder.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supporting rationale that was grounded in the medical literature.  Accordingly, the examination is found to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As the right knee disorder, diagnosed as arthritis, incorporates a "chronic disease" (arthritis) listed under 38 C.F.R. § 3.309(a), the Board finds that 38 C.F.R. 
§ 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, DDD of the cervical spine is not considered a chronic disease under 
38 C.F.R. § 3.309(a); as such, that issue will be adjudicated using the general principals of service connection.  As a preliminary matter, the Board notes that "degenerative joint disease," "osteoarthritis," and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1365 (31st ed. 2007).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for DDD of the Cervical Spine

The Veteran contends that he has developed neck pain and DDD of the cervical spine as a result of a helicopter accident he sustained in service.  The Veteran has also stated that his neck disorder is a result of his service-connected lumbar spine disability.  See Veteran's October 2008 statement.

Initially, the Board finds that the Veteran has currently diagnosed DDD of the cervical spine.  See May 2008 VA treatment record (diagnosing DDD at C6-C7); see also April 2009 VA examination report.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed DDD of the cervical spine is not related to service and is not caused or aggravated by the service-connected lumbar spine disability.  Service treatment records are negative for any complaints, diagnoses, or treatment for a cervical spine disorder.  In a March 1979 service separation examination report, the Veteran's spine was noted to be "abnormal," however, the diagnosis noted on the attached narrative summary was only in regard to spondylolisthesis of the lumbar spine.  A March 1979 Medical Board report also did not address a cervical spine disorder.  The August 1979 report of medical history, completed by the Veteran at service separation, noted "back pain," but the Veteran did not reported neck pain or any other cervical spine disorder.  The diagnosis noted was first degree spondylolisthesis of lumbar 5 on sacral 1  The Board finds that this evidence weighs against a finding that currently diagnosed DDD was incurred in service.   

Post-service VA and private treatment records reflect complaints of neck pain; however, they do not provide an opinion as to the etiology of the cervical spine disorder.  In a March 2009 VA treatment note, the Veteran reported chronic neck pain "without trauma."  

The Veteran was afforded a VA examination in April 2009.  During the evaluation, the Veteran reported chronic neck pain that started without trauma.  His pain was midline and radiated to the left shoulder and lateral area of his left upper extremity.  The VA examiner conducted a physical examination, reviewed x-ray findings, and diagnosed the Veteran with cervical DDD with moderate mechanical neck pain.  According to the April 2009 examiner, the Veteran's cervical spine disorder was a "stand alone entity" and was neither caused nor aggravated by the Veteran's service-connected lumbar spondylolisthesis, post-operative fusion, or lumbar DDD.  The examiner further reasoned that the cervical spine disorder was a normal aging process expected in a fifty year old individual.  The examiner noted that the opinions were based on current orthopedic and functional capacity literature for expected normal aging, establishment of causation and orthopedic pathology as related to ability to maintain gainful employment.  

The Board finds the April 2009 VA examination report and opinion to be highly probative.  The examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination, and provided a medical opinion based on a clear rationale supported by medical literature.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record that in anyway undermines or questions the examiner's conclusions.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed DDD of the cervical spine and service or his service-connected lumbar spine disability.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, to include neck pain and decreased range of motion, DDD of the cervical spine is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  DDD is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current cervical spine disorder involves internal and unseen system processes unobservable by the Veteran.

The Board finds the April 2009 VA examiner's opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, to be the most probative evidence of record.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current DDD cervical spine disorder and service, to include as secondary to service-connected lumbar spine disability.  For these reasons, the Board finds that a preponderance of the evidence weighs against the claim; accordingly, service connection for DDD cervical spine disorder, to include as secondary service-connected lumbar spine disability is not warranted.

Service Connection for a Left Knee Disorder

The Veteran contends that he has developed arthritis in the right knee as a result of a helicopter accident he sustained in service.  The Veteran has also stated that his right knee disorder is a result of numerous parachute jumps in service.  See January 1998 and March 2007 VA treatment records; see also December 2010 VA Form 9.

Initially, the Board finds that the Veteran has a current right knee disorder, diagnosed as osteoarthritis and patellofemoral arthritis.  See January 1998 VA radiology report, March 2009 VA treatment record, and April 2009 VA examination report.

After review of all the evidence of record, both lay and medical, the Board finds that the evidence is against a finding that the Veteran experienced chronic right knee arthritis symptoms in service.  The Veteran complained of pain in both knees in February 1977.  A Medical Board report in March 1979 revealed a normal right knee after review of x-ray findings.  The right knee was tender at the medical aspect, but there was no swelling and there was normal range of motion.  The diagnosis was normal right knee.  The Board finds that this evidence tends to weigh against the Veteran's claim regarding chronic symptoms of right knee arthritis in service.  

That notwithstanding, the Board finds that the evidence is in equipoise as to whether the Veteran had continuous symptoms of right knee arthritis since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous right knee symptoms since service includes post-service private and VA treatment records and the VA examination reports listed below.

In June 1977, and only one month after service separation, the Veteran filed a claim for service connection for right and left knee injuries, which he claimed occurred in 1973.  As noted above, in a December 1984 rating decision, the RO denied service connection for a right knee disorder (diagnosed as medial meniscus tear).  The RO found that the Veteran had a pre-existing meniscus injury which had not been aggravated by service.  The rating decision did not address right knee arthritis.

In a following May 1988 VA (spine) examination, the Veteran complained that his right knee would swell at times.  He reported that his right knee injury began in service after a helicopter crash where he landed in trees and hit the trunk of the tree. 

In a January 1998 VA treatment record, the Veteran complained of his right knee patella slipping out with stooping and bending.  X-rays of the right knee showed degenerative changes with subchondrial sclerosis in both medial and lateral compartments.  The Veteran described the onset of his injury as the in-service parachute jumps.

An August 1999 private operative note reveals that the Veteran underwent right knee arthroscopy for a torn meniscus.  The Veteran reported a chronic history of right knee pain for over 20 years.

In February 2003, the Veteran sought treatment at a VA medical center for right knee pain.  In a May 2007 VA treatment record, the Veteran sought treatment for right knee pain and noted that his right knee was "quite painful" when walking.  The Veteran reported that the right knee problem began after a helicopter crash in service.  In a September 2007 VA treatment record, the Veteran stated that he had a history of knee pain since service.  Upon physical examination, there was no swelling or redness, but there was mild crepitus of the patella bilaterally.  The diagnosis rendered was knee pain with possible degenerative joint disease.  A May 2007 VA treatment record noted that the Veteran complained of knee pain with "likely" osteoarthritis.  

In a March 2008 private treatment note (Florida Musculoskeletal Institute), the Veteran stated that he had "many years" of moderately progressive, worsening right knee pain.  The Veteran reported the date of onset as 1975.  The impression given by the physician was "arthritis."  In April 2008, the Veteran was diagnosed with degenerative joint disease of the right knee and given synvisc injections in order to alleviating the pain.

In an April 2009 VA examination, the Veteran reported that his knee pain had progressively worsened since its onset in service.  The VA examiner diagnosed the Veteran with patellofemoral arthritis and opined that this was a result of the aging process and was not due to service or to a service-connected disability.

In a September 2010 VA examination report, the Veteran reported twisting and injuring his right knee in service with continued symptoms of swelling and "popping out of place."  Although the Veteran stated that he was not currently being treated for his right knee disorder, he noted that symptoms were aggravated by stress and quick movements.  The VA examiner diagnosed osteoarthritis in both knees and opined that the Veteran's arthritis was due to the normal aging process and was not aggravated during service.  The Board finds the September 2010 VA medical opinion to be of no probative value.  As discussed above, the Veteran's right knee arthritis was not noted at service entrance, and therefore, did not pre-exist service entrance.  As such, an opinion as to whether the Veteran's right knee arthritis was aggravated in service is not proper as it does not address the correct legal standard.     

The Board has also reviewed the Veteran's statements, which consistently show that the Veteran has experienced right knee pain since service.  The Veteran has also consistently reported to medical professionals that his right knee pain began in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

In light of the Veteran's claim for service connection for a right knee injury immediately following service separation, and the subsequent VA and private treatment records which demonstrate complaints, diagnoses, and treatment for knee pain and arthritis, the Board finds that the Veteran's statements made during the appeal period regarding continuous symptoms of right knee pain and swelling are consistent, and therefore credible.  For these reasons, the Board will resolve reasonable doubt in the Veteran's favor to find that symptoms of right knee arthritis were continuous since service separation.  Accordingly, the criteria for presumptive service connection for a right knee arthritis under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for DDD of the cervical spine, to include as due to the service-connected lumbar spine disability is denied.

Service connection for right knee patellofemoral arthritis is granted.


REMAND

The Veteran has a current diagnosis of left knee degenerative arthritis.  In a September 2007 VA treatment record, the Veteran reported that his left knee has bothered him since his right knee arthroscopy surgery.  The Veteran is now service-connected for right knee arthritis (granted herein).  As such, the Board finds that a medical opinion should be obtained to assist in determining whether the Veteran's left knee arthritis is caused or aggravated by the service-connected right knee arthritis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following actions:
1.  The RO/AMC should obtain a VA medical opinion from an appropriate physician to assist in determining the etiology of the Veteran's left knee disorder.  Another examination is not required.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The Veteran's claims folder should be made available to the examiner.

Then, the examiner should provide an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed left knee arthritis is caused or aggravated by his service-connected right knee disability.

"Aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression.  Temporary flare-ups would not be considered aggravation.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


